Ray, J.
This is a proceeding, by writ of habeas corpus, at the instance of Edward L. Scarritt, to obtain the custody of the person of his child, Berenice S. Scarritt, alleged to be unlawfully withheld by the respondents, James 0. Swinney and Maria C. Swinney, his wife.
The application states substantially that the petitioner., on July-8th, 1874, married respondents’ daughter, and that there was born of this marriage, on May 20th, 1875, one child—the infant Berenice, the subject of this controversy that her mother died August 28th, 1876, and that after her death petitioner removed to Kansas City, his former home, to practice law, but upon the urgent and repeated requests of the respondents, he was persuaded and did permit his daughter Berenice to remain with them, where she has been ever since, and now is; that on April 16th, 1878, the petitioner was duly appointed the guardian of the person and curator of the estate of his daughter, Berenice, and is still such guardian and curator; that on March 16th, 1880, he was married to Miss Maggie M. Morris, of Kansas City, and he owns and supports a comfortable home in that place, and in his profession as an attorney at law he is earning an income of at least $2,500 per year, and has, in addition to his home, other property sufficient to support and maintain *577himself and wife and child comfortably and pleasantly; that he has no other children ; that before and repeatedly since his marriage he has demanded of respondents the custody of his little daughter, which request respondents have at all times refused; that petitioner greatly desires the custody of his daughter, Berenice, and to take charge of her moral and mental and physical education ; that the petitioner has the means to educate her, and a pleasant, loving Christian home to offer her.
The material parts of the return of respondents states substantially that they hold the child “by authority of the dying mother of said infant, and upon the further authority of a written request and contract made by the complainant, E. L. Scarritt, that the respondent, said Maria C. Swinney, the grandmother of said infant, should have the possession of the person of said infant until she should become at least ten years of age,” that they further have the custody of said infant upon the subsequent repeated verbal confirmations of said written contract; that they have had the entire expense of said infant since its birth, and that, “ relying upon the contract aforesaid, and expecting to retain and educate said child until she became at least ten years old, they bought a home at Glasgow, in Howard county, at the expense of $6,000, and located there; that if they had not had charge of said child, or had known that they were to give her up, they would not have bought said place and located therethat they are capable and willing “ to discharge the duties of a mother and father to said infant until the time fixed by said contract, to-wit: when she arrives at the age of ten years, and will then deliver her over to the custody of her father.” The return further states that at no time prior to the 6th of February, 1881, did they refuse to permit said infant to visit its father; but at all times prior thereto permitted her to do so, frequently and without restraint; .that, at the date last aforesaid, the petitioner demanded the possession of said child, and fearing that he might avail himself of *578such, a visit, and refuse to allow her to return, they did thereafter for that reason only, refuse to permit such a visit, unless the petitioner would promise not to detain her, which promise he refused to make ; but they invited the petitioner to visit his daughter at their home in Glasgow, at his pleasure and. whenever he desired. The return also denies that respondents unlawfully detain said infant from its father, or that he is lawfully entitled to its possession.
To this return is appended the letter of the 21st of September, 1876, from the father of the infant to its grandmother ; and which is set up in said return, as the contract in question, by authority of which they claim the right to hold and detain said infant. That letter reads as follows:
Spruce Mont., Nevada, 1
September 21, 1876. j
My Dear Mother: For the love I bear you as the mother of my precious, beloved wife; for the love I bear you for your own Christian virtues for the sake of the tender ties which I know bind you to Anne’s and my baby, I am constrained to give the possession of her person unto you, until at least she passes her first decade in life. O ! mamma, you can never know what a terrible struggle it has been for me to bring myself to this conclusion. It is only my great love for you, my solicitude for my darling’s welfare and religious training, that has overridden my selfishness, and brought me to the knowledge of what is best for my child. Make her consecration to God your first duty, my dear mother, and teach her, that, no matter what her father may be or do, his will, his' heart’s desire is to know that her life, her heart, her all is consecrated to God and to His holy service. Hold up the pure life and conduct of her precious mother ever before her eyes as an example for her to follow-; but, above this, teach her that her moth er’s constant thought was to follow the example of Christ, And last, O, do not let her forget her father. Tell her often that she is the ballast which keeps him steady in his course of duty ; that it is for her that he pursues his life *579work, and explain to her, when she becomes old enough to understand, why it is that she has not been with her father during all of these long years. And, mamma, I say what follows in a spirit of love—love that a son should bear toward a father and mother—and if I do wrong and touch upon relations that are sacred to two hearts only, I know -that your love for me will plead your forgiveness— teach our baby to love and reverence her grandpapa. Do not vie with him in winning her love—but tell her of his goodness, of his great, loviDg heart that sometimes overflows in its impetuous solicitude for those he loves. In your solicitude for my baby, think also of him and the great love he bears you, and of the desolation and heartaches his loss would bring. Let all our loves be like the broad ocean, filling every chamber of every heart; and let our ambition be to make those we love, love our loved ones, and above all love Christ. And, mamma, should you ever think it best at any moment to send my baby to me, let me know and she shall come; and should the sad dispensations of God’s providence render you helpless, you and she shall be the care of my life. Kiss her every night for me, and may God’s richest benedictions rest upon you both.
Your affectionate son,
Ed. L. Scarritt.
The material parts of the reply deny generally the new matter set up in the return, and then proceeds as follows to-wit:
Your petitioner further states it is not true that respondents have been at the entire expense of the care and support of the said infant Berenice, since her birth; but that until the death of her mother, the same was borne wholly and entirely by your petitioner; that since the death of the mother of said infant Berenice, your petitioner has paid out considerable sums for medical bills and bills for clothing, and has been at all times ready and willing to pay any other reasonable charges created or incurred in her care *580and support, and has, on all occasions, paid any bills presented to him by the respondents, or at their instance or request, in her behalf. It is true that most of the time since October 1st, 1876, the respondents have fed and lodged the said infant Berenice at their own expense, and, as far as your petitioner knows, they may have incurred bills for her clothing which have not been presented to him for payment. I't is also true that said respondents have treated said infant Berenice as they would have treated a child of their own ; and it is also true that your petitioner signed the letter attached to respondents’ return and made a part thereof, and which is designated in said return as a contract, but that said letter was signed by him under the following circumstances: Upon 1he death of the mother of said infant Berenice, your petitioner determined to at once remove to Kansas City, his former home, and there pursue his profession as attorney at law, and to take his daughter Berenice with him, and to reside with her at his father’s house, at said place, his father, Rev. Nathan Scarritt, having urged and requested him so to do, and where she would be carefully, tenderly and wisely cared for, his father being a man of large fortune and strongly attached to your petitioner’s child; but before consummating this purpose, your petitioner went with respondents to Nevada, where respondent, J. 0. Swinney, was engaged in mining ventures, and they took with them said infant Berenice; and that before and during their stay in said state, the health of the said respondent, M. C. Swinney, was in a very precarious condition, and your petitioner was daily urged and entreated by the respondent, J. 0. Swinney, to give said child to respondents, and it was argued and urged that if he failed to do so, and took said child to his father’s house, the consequences might prove serious and probably fatal to the health of respondent, M. C. Swinney; this your petitioner wholly declined to do.
Finally, however, respondent, J. 0. Swirmey, urged upon your petitioner the necessity of doing something to *581allay the anxiety and distress of respondent, M. C. Swinney, stating to your petitioner that if said Berenice was taken from the custody of the said M. C. Swinney, she, said M. C. Swinney, would, in her then physical and mental condition, surely die, and that if your petitioner would for the present forbear carrying out his resolution to take her to his father’s house, but leave her with respondents, he, the said J. 0. Swinney, thought such a sacrifice would be the means of saving the life of his wife, the said M. C. Swinney; whereupon your petitioner resolved to abandon his former purpose, and allow his daughter to remain for the time being withhespondent, and so stated to respondent, J. 0. Swinney, but at the same time told said J. 0. Swinney that he, your petitioner, would not release his right to take his child at any time he might consider it for her benefit or advantage, to which the said J. 0% Swinney responded that as soon as his wife, M. C. Swinney, recovered her health and strength, she would make no opposition whatever to his taking his child, and that he would engage that she would not. Your petitioner could not obtain access at this time to the respondent, M. C. Swinney, on account of her sickness, and was requested by J. 0. Swinney to write her a note, and tell her of his altered resolution, whereupon your petitioner wrote the letter attached to respondents’ return, and commended in all good faith to M. C. Swinney’s care, for the time being, his only child. The-reference in said letter to a “decade of years” and the word “constrained,” were suggested by the respondent, J. O. Swinney. After said letter was written and read by the' respondent, J. O. Swinney, but before its delivery by him to his wife, he stated that it was a letter written to save her life; it was understood and agreed between your petitioner and him that your petitioner’s daughter should remain for the time being with respondent, but that in case he felt it his duty to take her into his custody at any time he should be allowed to have her, and this writing should be no obstacle thereto.
*582Your petitioner further states that never afterward did he, by word or act, fix the time, during which his infant daughter should remain with respondents, for the period of ten years or any other specific period. Your petitioner further states that he has no information and believes it is not true that the mother of said Berenice at any time before her death committed the care of her daughter to the respondent, M. C. Swinney. And he further states that it is not true, as he is informed, that the respondents, relying upon any contract made by him with them, purchased a home in Glasgow, Missouri, at the cost of $6,000, which otherwise they would not have bought. Your petitioner further denies that respondents were at the expense of taking said infant to Nevada for her health, but that said respondents went to Nevada for their own interests and pleasure.
As shown by the pleadings, this is a contest between the father of the infant in question, on the one side, and its grand-parents, on its mother’s side, on the other.
There is but little, if any, dispute between the' parties as to the law generally applicable to such contests. It is conceded that the father is the natural guardian of his child, and as such entitled to the custody of its person. It is also conceded that in contests of this sort it is the duty of the court to award the person of the infant to the custody of the father, unless it is made manifest to the court that the father, for some reason, is unfit or incompetent to take charge of it; or unless the welfare of the child itself, for some special or extraordinary reason, demands a different disposition of it, at the hands of the court. Such appears to be the language and current of authorities, to which we have been cited, or to which we have had access. Indeed, this is the admitted law. About this there is no controversy. It is also conceded that the father, by the common law, cannot irrevocably divest himself, even by contract with the mother, or any other person, of the custody of his children. It is held, both in England and in *583this country, that an agreement by which the father surrenders the custody of his child, is not binding; and that he is at liberty to revoke his consent afterwards and obtain the child by writ of habeas corpus. In some of the states, under special circumstances, it has been held otherwise, but such is the manifest current of authorities, in this country, as well as in England. Schoul’er Domestic Relations, pp. 842, 343.
This author, in his admirable work, when treating of this subject, uses this language: “ The general doctrine appears to us, on the whole, to be this -..that public policy is against the permanent transfer of the natural rights of a parent, and that such contracts are not to be specifically enforced, unless in the admitted exception of master and apprentice, to constitute which relation requires, both in England and America, certain formalities, and excepting in some parts of the United States, where the principles of legal adoption are part of the public policy. American courts hold fast nevertheless, to the true interest and welfare of the child.” p. 345. The same author, on page 345, uses this language: “It is held in England that an agreement by which the father surrenders the custody of his child is not binding; and that he is at liberty to revoke his consent afterwards, and obtain the child by writ of habeas corpus.” On page 343 the same author adds : “ If the father, after making an assignment of the services or society of his minor child, has re-taken the child into his own keeping, the assignee’s only remedy, on this behalf, (if any he has,) is by action on the contract.” . * *
“Nor can the father, under the common law, divest himself even by contract with the mother, of the custody of his children, though he allows them to remain with her for several years.”
To the same effect also, is Hurd on Habeas Corpus, who states the matter thus, at page 461: “In controversies between parents for the custody of their, legitimate children, the right of the father is held to be paramount to *584that of the mother; but the welfare of the child, and not the technical legal right, is the criterion by which to determine to whom the custody of the child belongs.” Tyler on Infancy and Coverture, at page 278, states the law substantially to the same effect. In further support of these positions, see among other authorities the following: Rust v. Vanvacter, 9 W. Va. 600; Commonwealth v. Briggs, 16 Pick. 208; Barry v. Mercein, 3 Hill 399; Ordronaux v. Chegaray, 18 Wend. 637; Rex v. DeManneville, 5 East 221; Herrick v. Richardson, 40 N. H. 272; Baird v. Baird, 18 N. J. Eq. 195; Paine v. Paine, 4 Hump. (Tenn.) 523; Nickerson v. -, 19 Wend. 16; Johnson v. Terry, 34 Conn. 263; State v. Libbey, 44 N. H. 321; Mayne v. Baldwin, 5 N. J. Eq. 454.
As to any mere article of property, either personal or real, the law permits a man to dispose of it, by gift or contract, as he chooses. Not so of his children. The father owes a duty to nurture, support, educate and protect his child, and the child has the right to call on him for the discharge of this duty. These obligations and rights are imposed and conferred by the laws of nature; and public policy, for the good of society, will not permit or allow the father to irrevocably divest himself of or to abandon them at his mere will or pleasure. Such, generally, is the admitted law of the case.
But it is contended for respondents that a father may place his child in the custody of others and permit it to remain, or contract for its temporary care and custody, under circumstances which will preclude him from disrupting these new relations thus arising, unless the interest of the child demands it. If. that were so, let us see if it has been done in this ease. Let us also see, if we can, what, if anything, there is in the facts of this case, which makes it our duty to depart from the acknowledged general rule, or disrupt one of the strongest and holiest ties that binds the race and preserves society.
In the first place it may be observed that the child, *585Berenice, who is the subject of the contest, at the date of this controversy, is between six and seven years old, of a delicate but healthy constitution. She has, therefore, passed the age of helpless infancy, when the delicate and tender care and affection of mother and nurse are almost indispensable; and has not yet reached that period when the ties of kind treatment and long association may, perchance, equal if not supplant the holier and stronger ties of blood that bind together the father and child. Such, the evidence shows to be the age and condition of the lovely and interesting subject of this unhappy contest.
Its grand-parents, whom the evidence shows to be noble specimens of our race, distinguished alike for amiability, culture and deeds of labor and love, and endowed with all the wealth of parental affection for this child, which it is possible for grand-parents to cherish, are, it must not be overlooked, fast approaching, if not already in the decline of life, with health, never robust, much shattered and broken by unutterable sorrow for an only daughter, the mother of the child in question, and can scarcely hope to survive through all the years of its minority. It appears also that they have at this time, only the remnant of a once princely fortune, much of which is held by a precarious tenure, and it can hardly be expected that they can in the future, at their time of life, add much, if anything, to their present financial condition.
On the other hand, it cannot be ignored that the father and child are bound together, by ties that in their nature are nearer and stronger than it. is possible for any relative in a remoter degree to feel or experience. The evidence shows him to be at the threshold of an early and vigorous manhood, with good habits and morals, an honorable profession, with a lucrative and growing practice. Iirs finan-. cial condition, also, is shown to be ample and prosperous, his name without blemish, his social position and standing all that could be desired, and his home and family relations at once pleasant, happy and cultured. It is thus we find *586him established in the midst of a growing and flourishing young city.
Under such circumstances can there be any doubt, as to what is for the best and permanent interest of this young-girl ?—Just at that period of life when her affections, intellect and character are to receive their impress for good or evil. ' Who is better qualified, or can have a greater interest than the father, to see that the impress is what it should be ? Who also can fail to see that the filial and paternal affections of these parties are not only involved in this controversy but most likely staked upon its result.
It cannot be overlooked, that prior to this contest, the affections of the father and child, as well as those of his. family, and that of respondents were all that they should be. It is noticeable, also, and cannot be overlooked, that an estrangement to some extent has already taken place-between the father and the respondents. Under such circumstances it is of the first importance to protect as far as. possible the welfare and happiness of this impressible child from the probable effects of that estrangement. It may not be possible to extricate all these parties from this contest, without disappointment and suffering somewhere; but the paramount consideration is, what is best for the welfare- and happiness of the child itself. It may be no easy task, at all times to answer correctly such delicate and difficult questions, but in this case, if the instincts of filial and paternal affection are of any value, or if the voice of nature, which declares that the father is the natural guardian of his child, is worth anything, they furnish the only proper solution of this question. These ties and this voice should not be broken or hushed, if it can be avoided without detriment to what must be regarded as the best interest of the-child itself. The evidence in the cause also speaks the same language.
This being so, it only remains to consider the validity, force and effect, if any, to be given to the alleged contract, as evidenced by said letter of the 21st of September, 1876, *587from the father to the grandmother of this infant. Conceding, if it is permissible to concede, that the grandmother, being a married woman, is for the purpose of such a contract, under the statute, free from the common law incapacity incident to coverture; and conceding, also, that public policy did not, as it does, incapacitate the father from making a valid and irrevocable contract of this sort; and conceding, also, that the letter in question contained in other respects the essential elements of a valid and binding agreement upon the parties thereto, (all of which, to say the least of it, is very questionable,) let us see from the large mass of evidence before us, if we may or can, under what circumstances the same was dictated and executed; at whose instance and for whose benefit the same was gotten up and delivered.
From the testimony it is impossible not to see that this temporary disposition of the child was made at the special instance and request, and upon the urgent solicitation and importunity of the respondents, and for their accommodation and benefit, and reluctantly and unwillingly acceded to by the father for the best and most commendable motive: to save, if possible, the life of the grandmother from pending danger, as he was impressed and made to believe by her over-anxious and alarmed husband. The burden of the custody of this infant, if it can be considered a burden, was not thrust by an unfeelingfather upon the care of an unwilling and reluctant grandmother, but on the contrary, the same was reluctantly and unwillingly conceded to the urgent importunities, and to gratify an over-fond and affectionate grandmother for the only child of her only daughter, and has so remained ever since. Such a gift or contract, if such it can be called, so made, can in conscience, ill afford to be made the basis of an absolute and irrevocable surrender, even for a limited time, (beyond the immediate and pressing necessity which alone dictated it,) unless the best interest"and welfare of the child *588itself demand it. No such demand- is apparent in this case.
Besides that, the letter in question, on its face proves, if proof was wanting, the great and absorbing love the father bore the child; the anxious solicitude he felt that the child might not forget its father, and the terrible struggle it cost him,-to consent to her temporary detention by the grandmother. No one can read that touching letter without being struck with the fact, expressly stated therein, that it was for the love he bore the mother of his wife, and for the sake of the tender ties that bound her to his child, that he was constrained to consent to this temporary gift to the grandmother. It is plain to see, that this love and those ties, together with his solicitude for her welfare and religious training, constitute the sole consideration for the gift, and it is difficult, if not impossible, to see how such a letter, written for such a purpose, and under such circumstances, can be construed into a contract, within the meaning of that term, or how it can be held to have a valid consideration, as that term is usually defined, to give it ■obligatory force. At most it seems to be a voluntary gift, on the part of the father, to gratify the love and accommodate the wishes of the grandmother. There is no indication, in the letter itself, or in the circumstances under which it was written, that the parties thereto ever dreamed they were making a contract. And if it should ,be held to be a contract, or to have a consideration, it would still be void, as against public policy, as we have before seen.
Had this contest arisen three or four years ago, during the period of helpless infancy; or had it been deferred until the child grew to be some twelve or thirteen years old, and the affections of long association and tender treatment had been allowed to supplant the ties of blood as in the case of Pool v. Gott, 14 Law Reporter 269, and other like cases, from Kansas and elsewhere, cited by respondents, (and which in important particulars are totally unlike the ease at bar,) a different question would have arisen. *589But occurring when it does and as it does, it obviates the calamity so much regretted and censured by the judges in the cases cited by the respondents, and leaves us no choice or discretion in the matter. Indeed, we cannot, if we would, avoid the conviction that the welfare and best interest of the child demand its surrender to its father and natural guardian, tbe said Edward L. Scarritt, and we so order and adjudge.
All the judges concur, except Henry,. J., who dissents.